Case: 08-20117     Document: 00511158288          Page: 1    Date Filed: 06/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 29, 2010
                                     No. 08-20117
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HERIBERTO GARZA-RANGEL,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:06-CR-181-4


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Heriberto Garza-Rangel has moved
for leave to withdraw and has filed briefs in accordance with Anders v.
California, 386 U.S. 738 (1967). Garza-Rangel has not filed a response. Our
independent review of the record and counsel’s briefs discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.